                                                                                         FILED
                                                                                       OPEN COURT



                       IN THE UNITED STATES DISTRICT COURT                         OCT - 8 2020
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Norfolk Division
                                                                              CLERK, U.S. DiSTRICT COURT
                                                                                     NORFOLK, VA
UNITED STATES OF AMERICA                                   UNDER SEAL


               V.                                          CRIMINAL NO. 2:20cr


LAMONT GODFREY,                                            18U.S.C. § 1349
    (Counts 1-20)                                          Conspiracy to Commit Wire and Mail
                                                           Fraud
                                                           (Count 1)
EUGENE JOHNSON,
    (Counts 1, 3,6, 12-14)                                 18U.S.C. §§ 1341 and 2
                                                           Mail Fraud
SHUNMANIQUE WILLIS,                                        (Counts 2-5)
    (Counts 1,4,7, 15-17)
                                                           18U.S.C. §§ 1343
       and                                                 Wire Fraud
                                                           (Counts 6-8)
ALONZO WILLIAMS,
    (Counts 1, 5, 8, 18-20)                                18U.S.C. §§ 1028A and 2
                                                           Aggravated Identity Theft
              Defendants.                                  (Counts 9-20)

                                                           18U.S.C. §§ 981(a)(1)(C)
                                                           Criminal Forfeiture


                                        INDICTMENT


                          October 2020 TERM - At Norfolk, Virginia

       THE GRAND JURY CHARGES THAT:


                                  GENERAL ALLEGATION


       1.      The United States Coast Guard (Coast Guard) is the nation's lead federal agency

charged with the superintendence of the U.S. Merchant Marine and steward for associated

International Conventions. In executing these responsibilities, the Coast Guard prescribes

regulations and develops policy to ensure that maritime vessels are safely manned with qualified


                                               1
and competent mariners.

       2.      In 1978, the International Convention of Standards of Training, Certification and

Watchkeeping for Seafarers(STCW)was adopted by an original group of 25 seafaring nations.

Prior to 1978, standards for training and qualification of merchant seafarers were put in place by

each individual nation with a merchant marine fleet. In 2012, changes to the STCW known as

the "Manila Amendments" came into force to incorporate recent advances in maritime

technology, and to add security training to counter the increased threat of hi-jacking and piracy.

As of today, 164 nations have ratified the STCW.

       3.      Title 46, Code of Federal Regulations, Part 10 is designed to closely conform to

the provisions of the STCW Convention, and forms the basis for merchant mariner training and

qualifications in the United States. The STCW requires mariners to demonstrate practical

proficiency and knowledge prior to the issuance of documents and licenses by the Coast Guard.

This ensures that the maritime industry meets its obligations to employ well trained, competent

mariners under clearly defined and understood procedures to safely operate vessels.

       4.      In accordance with the established STCW International Convention, the Merchant

Mariner Credential(MMC)is now the standard document issued to merchant mariner

crewmembers on all U.S flagged vessels operating with a licensed Master (Captain), or vessels

over 100 gross tons. The MMC resembles a passport, and contains the full professional

qualification information for the merchant mariner.

       5.      Title 46 C.F.R. Chapter 1, Subchapter B,Part 10 governs the administration of the

MMC program by the Coast Guard. The MMC regulations provide a means of determining and

verifying the qualifications an MMC applicant must possess to be eligible to serve on merchant
vessels. It also provides a means of determining whether the applicant is a "safe and suitable

person" to hold an MMC,and confirming that the applicant does not pose a threat to national

security via the requirement to also hold a Transportation Worker Identification Credential

(TWIG),issued by the Transportation Security Administration (TSA). The combination of the

MMC and the TWIC documents ensure full vetting and biometric identification for merchant

mariners operating in security-sensitive areas in the nation's ports.

       6.      In the U.S., the merchant mariner training and education system consists of

different levels of institutions. These tiers include full state sponsored maritime school

programs such as the SUNY Maritime College, New York, New York; and the MIT Center for

Ocean Engineering, Cambridge, Massachusetts, private merchant mariner training schools, such

as the Mid-Atlantic Maritime Academy(MMA),Norfolk, Virginia; and the Chesapeake

Maritime Training Institute (CMTI), Hayes, Virginia, and individual merchant mariner courses

offered at schools such as Tidewater Community College at various campus locations in the area.

       7.       The Coast Guard has sole authority to grant approval to merchant marine

training schools desiring to teach STCW qualified courses, and established the Coast Guard

National Maritime Center(NMC)in Martinsburg, West Virginia, to manage and administer the

STCW training and qualification system. The STCW course approval process is governed by

46 C.F.R. § 10.401 - 10.412, and ensures that the course covers the material necessary to satisfy

regulatory training requirements.

       8.      Title 46, C.F.R. §§ 10.402 and 10.407 govern the approval of merchant mariner

training courses and programs. The first step in a maritime school obtaining a qualified license to

teach an STCW course is the submission of a proposed course curriculum package submitted to
the NMC for review and approval.

       9.      The NMC maintains a database of all approved courses in the United States on its

website, http://www.uscg.mil/nmc. In order to get credit for a completed course, a mariner is

required to report the course to the NMC. This can be done via mail by the individual mariner,

or through an electronic submission process by the school. Course certificates for completed

merchant mariner training classes can be submitted to the NMC database electronically via the

"Homeport" web-based portal. "Homeporf' is a NMC controlled system, with its server located

in Martinsburg, West Virginia, which merchant mariner training schools can utilize to upload

student information, using a Coast Guard issued user account and log-in that only school staff

have access to.


       10.     The Mid-Atlantic Maritime Academy(MMA)is located in Norfolk, Virginia.

As noted above, MMA is a private state-of-the-art maritime training center, offering mariners

over 100 US Coast Guard approved deck and engineering courses. At all times relevant to the

indictment, defendant LAMONT GODFREY was employed by MMA as the school's Chief

Administrator. In this role GODFREY created and printed MMS training certificates and had

access to the school's certifying stamp and official seals.

                                           COUNT ONE


       Beginning in or about July 2016 and continuing through in or about December 2019, the

exact dates being unknown,in the Eastern District of Virginia and elsewhere, defendants

LAMONT GODFREY,EUGENE JOHNSON,SHUNMANIQUE WILLIS, and ALONZO

WILLIAMS,and other co-conspirators both known and unknown to the Grand Jury, knowingly

and unlawfully combined, conspired, confederated and agreed together and with each other to
commit the following offenses, that is:

       (1)     to devise and intend to devise a scheme and artifice to defraud and to obtain

               money and property by means of materially false and fraudulent pretenses,

               representations, and promises, and in execution of such scheme and artifice, to

               plaee and cause to be placed in any Post Office and authorized depository for mail

               matter, any matter and thing whatever, to be sent and delivered by the Postal

               Service and private and commercial interstate carrier, in violation of Title 18,

               United States Code, Section 1341; and

       (2)     to devise and intend to devise a seheme and artifice to defraud and to obtain

               money and property by means of materially false and fraudulent pretenses,

               representations, and promises, and in execution of such scheme and artifiee, to

               transmit and cause to be transmitted by means of wire, radio, and television

               communication in interstate and foreign commerce, writings, signs, signals,

               pictures, and sounds transmitted for the purpose of executing such scheme and

               artifice to defraud, in violation of Title 18, United States Code, Section 1343.

                               WAYS. MANNER. AND MEANS


       The ways, manner, and means by whieh the conspiraey was carried out included, but

were not limited to, the following:

       1.      The purpose of the conspiracy was for defendants LAMONT GODFREY,

EUGENE JOHNSON,SHUNMANIQUE WILLIS, and ALONZO WILLIAMS,and other co-

eonspirators both known and unknown to the Grand Jury, to fraudulently ereate counterfeit

course certificates from the Mid-Atlantie Maritime Academy(MMA)and sell them directly to
individual mariners seeking various merchant mariner seafarer qualifications.

        2.        It was a part of the conspiracy that GODFREY,in his role as the Chief

Administrator at MMA,used his position to fraudulently create false and counterfeit MMA

course certificates and sell them to individual merchant mariners who had not otherwise taken

the course at MMA or elsewhere and therefore were not entitled to receive the various


qualifications.

        3.        It was further a part of the conspiracy that JOHNSON, WILLIS, and WILLIAMS,

acted as brokers for GODFREY. In this roles, JOHNSON, WILLIS, and WILLIAMS,

identified merchant mariners interested in purchasing the counterfeit course certificates created

by GODFREY in exchange for a portion of the proceeds paid by the mariner to obtain the

counterfeit certificates.


       4.         It was further a part ofthe conspiracy to defraud that GODFREY,JOHNSON,

WILLIS, and WILLIAMS,and other co-conspirators both known and unknown to the Grand

Jury, communicated details of the scheme and artifice to defraud via phone calls, text messages,

and email communications between GODFREY located in the Eastern District of Virginia, and

the other co-conspirators who were located outside of the Eastem District Virginia and in various

other jurisdictions located across the United States.

        5.        It was further a part ofthe conspiracy to defraud that GODFREY,JOHNSON,

WILLIS, and WILLIAMS,and other co-conspirators both known and unknown to the Grand

Jury, sent funds to one another via various wire funds transfers, such as Western Union, Wal-

Mart to Wal-Mart, Paypal, Venmo, and CashApp, between the Eastem District of Virginia and

various other jurisdictions located across the United States..
       6.      It was further a part of the conspiracy to defraud that GODFREY,JOHNSON,

WILLIS, and WILLIAMS,and other co-conspirators both known and unknown to the Grand

Jury, would send the counterfeit course certificates created by GODFREY,to the individual

mariners using the United States Postal Service, Federal Express (FedEx), and the United Parcel

Service (UPS), a private commercial interstate carrier.    Once the mariners received the

counterfeit course certificates, they could then either scan the certificates and send them to the

NMC via e-mail, or they could take them to their local U.S. Coast Guard Regional Exam Center

(REC)who would scan the fraudulent course certificates and enter them in the NMC's system.

       7.      It was further a part of the conspiracy to defraud that GODFREY,JOHNSON,

WILLIS, and WILLIAMS,and other co-conspirators both known and unknown to the Grand

Jury, charged the individual mariners between several hundred dollars at the low end, to several

thousand dollars at the high end, for each counterfeit course certificate.

       8.      It was further a part of the conspiracy to defraud that GODFREY,JOHNSON,

WILLIS, and WILLIAMS,and other co-conspirators both known and unknown to the Grand

Jury, created and sold counterfeit course certificates from the MMA to at least 150 individual

mariners. As a result, the conspiracy profited from the sale of counterfeit course certificates in

the hundreds of thousands of dollars.


                      ACTS IN FURTHERANCE OF THE CONSPIRACY


       In furtherance of the conspiracy and to accomplish its objects, the co-conspirators and

others known and unknown to the Grand Jury committed and caused to be committed the

following acts, among others, in the Eastern District of Virginia and elsewhere:
                                     LAMONT GODFREY


        1.      On various dates during the life ofthe conspiracy, various mariners who had

learned of the conspiracy communicated with LAMONT GODFREY via various methods, such

as telephone conversations, text messages, and email, between the Eastern District of Virginia

and elsewhere, for the purpose of obtaining counterfeit MMA course certificates.

        2.      On various dates during the life ofthe conspiracy, LAMONT GODFREY found

mariners to purchase counterfeit MMA course certificates from GODFREY. GODFREY used

the names of these mariners to create counterfeit MMA course certificates.


        3.      On various dates during the life ofthe conspiracy, GODFREY instructed mariners

to provide him the dates they were underway so he could prepare the counterfeit MMA course

certificates. GODFREY also instructed mariners to wire him money via Western Union, Wal-

Mart, PayPal, CashApp and MoneyGram, or directly provide him cash, to pay for the counterfeit

course certificates.


        4.      On various dates during the life ofthe conspiracy, GODFREY sent digital images

of the counterfeit MMA course certificates to the various mariners via text and email.


GODFREY also placed the counterfeit MMS course certificates, along with instructions on how

to enter them into the NMC database, in either the United States Postal Service or UPS for

delivery to the various mariners and sent tracking information to the so the various mariners to

track the certificates' delivery.

        5.      Sometime in or about March 2018, the exact dates being unknown, GODFREY

communicated with M.S. via text, email and telephone, produced counterfeit MMA course

certificates for M.S.'s wife, D.S., and sent them to M.S. via UPS in exchange for a $700 payment
through Western Union.

       6.      Sometime in or about April 2017, the exact dates being unknown, GODFREY

communicated with M.T. via text, email and telephone, produced counterfeit MMA course

certificates for M.T., and sent them to M.T. via United States Postal Service and UPS in

exchange for $200 payment through PayPal.

       7.      Sometime in or about March 2017, the exact dates being unknown, GODFREY

communicated with J.H. via text, email and telephone, produced counterfeit MMA course

certificates for J.H., and sent them to J.H. via United States Postal Service and UPS in exchange

for at least $800 payment through PayPal and CashApp.

                                      EUGENE JOHNSON


       8.      On various dates during the life of the conspiracy, various mariners who had

learned of the conspiracy communicated with EUGENE JOHNSON via various methods, such

as telephone conversations, text messages, and email, between the Eastern District of Virginia

and elsewhere, for the purpose of obtaining counterfeit MMA course certificates.

       9.      On various dates during the life of the conspiracy, EUGENE JOHNSON acted as

a broker for LAMONT GODFREY and found mariners to purchase counterfeit MMA course

certificates from GODFREY in exchange for a portion of the proceeds.

       10.     On various dates during the life of the conspiracy, JOHNSON instructed mariners

to provide him the dates they were underway so he could provide them to GODFREY for

preparation of the counterfeit MMA course certificates. JOHNSON also instructed mariners to

wire him money via Western Union, Wal-Mart, PayPal, CashApp and MoneyGram, or directly

provide him cash, to pay for the counterfeit course certificates.
       11.     On various dates during the life of the conspiracy, JOHNSON sent digital images

of the counterfeit MMA course certificates to the various mariners via text and email.


JOHNSON also sent tracking information to the various mariners for the various United States

Postal Service and UPS mailers containing the counterfeit MMA course certificates.

       12.     Sometime between in or about August 2018 through October 2018, the exact

dates being unknown, JOHNSON communicated with mariner A.B. via text, email and

telephone. JOHNSON coordinated with GODFREY for GODFREY to produce counterfeit

MMA course certificates for A.B., and JOHNSON sent them to A.B. via United States Postal

Service and UPS in exchange for at least a $1,160 payment through Western Union.

       13.    Sometime between April 2018 and the fall of 2018, the exact dates being

unknown, JOHNSON communicated with mariner J.M. via text, email and telephone.

JOHNSON coordinated with GODFREY for GODFREY to produce counterfeit MMA course

certificates for J.M., and JOHNSON sent them to J.M. via United States Postal Service, FedEx,

and UPS in exchange for at least a $3,220 payment through Western Union and cash.

       14.    Sometime in or about November 2017, the exact dates being unknown,

JOHNSON communicated with mariner W.B. via text, email and telephone. JOHNSON

coordinated with GODFREY for GODFREY to produce counterfeit MMA course certificates for

W.B., and JOHNSON sent them to W.B. via United States Postal Service in exchange for at least

a $900 payment through Wal-Mart.

                                  SHUNMANIOUE WILLIS


       15.    On various dates during the life of the conspiracy, various mariners who had

learned of the conspiracy communicated with SHUNMANIQUE WILLIS via various methods,


                                               10
such as telephone conversations, text messages, and email, between the Eastern District of

Virginia and elsewhere, for the purpose of obtaining counterfeit MMA course certificates.

        16.    On various dates during the life of the conspiracy, WILLIS acted as a broker for

LAMONT GODFREY and found mariners to purchase counterfeit MMA course certificates

from GODFREY in exchange for a portion of the proceeds.

       17.     On various dates during the life of the conspiracy, WILLIS instructed mariners to

provide him the dates they were underway so he could provide them to GODFREY for

preparation of the counterfeit MMA course certificates.    WILLIS also instructed mariners to

wire him money via Western Union, Wal-Mart, PayPal, CashApp and MoneyGram, or directly

provide him cash, to pay for the counterfeit course certificates.

       18.     On various dates during the life of the conspiracy, WILLIS sent digital images of

the counterfeit MMA course certificates to the various mariners via text and email.   WILLIS


also sent tracking information to the various mariners for the various United States Postal

Service and UPS mailers containing the counterfeit MMA course certificates.

       19.     Sometime between in or about July and August 2018, the exact dates being

unknown, WILLIS communicated with mariner C.H. via text, email and telephone. WILLIS

coordinated with GODFREY for GODFREY to produce counterfeit MMA course certificates for

C.H., and WILLIS sent them to C.H. via United States Postal Service in exchange for at least a

$2,900 payment through PayPal and CashApp.

       20.     Sometime between in or about December 2018, the exact dates being unknown,

WILLIS communicated with mariner J.J. via text, email and telephone.      WILLIS coordinated

with GODFREY for GODFREY to produce counterfeit MMA course certificates for J.J., and


                                                 11
WILLIS sent them to JJ. via United States Postal Service and UPS in exchange for at least a

$800 payment through CashApp.

       21.     Sometime between in or about December 2018, the exact dates being unknown,

WILLIS communicated with mariner J.P. via text, email and telephone. WILLIS coordinated

with GODFREY for GODFREY to produce counterfeit MMA course certificates for J.P., and

WILLIS sent them to J.P. via United States Postal Service and UPS in exchange for at least a

$500 payment through CashApp.

                                      ALONZO WILLIAMS


       22.     On various dates during the life of the conspiracy, various mariners who had

learned of the conspiracy communicated with ALONZO WILLIAMS via various methods, such

as telephone conversations, text messages, and email, between the Eastern District of Virginia

and elsewhere, for the purpose of obtaining counterfeit MMA course certificates.

       23.     On various dates during the life of the conspiracy, WILLIAMS acted as a broker

for LAMONT GODFREY and found mariners to purchase counterfeit MMA course certificates

from GODFREY in exchange for a portion of the proceeds.

       24.     On various dates during the life of the conspiracy, WILLIAMS instructed

mariners to provide him the dates they were underway so he could provide them to GODFREY

for preparation of the counterfeit MMA course certificates.     WILLIAMS also instructed

mariners to wire him money via Western Union, Wal-Mart, PayPal, CashApp and MoneyGram,

or directly provide him cash, to pay for the counterfeit course certificates.

       25.     On various dates during the life of the conspiracy, WILLIAMS sent digital

images of the counterfeit MMA course certificates to the various mariners via text and email.


                                                 12
WILLAMS also sent tracking information to the various mariners for the various United States

Postal Service and UPS mailers containing the counterfeit MMA course certificates.

       26.     Sometime between in or about March 2019, the exact dates being unknown,

WILLIAMS communicated with mariner E.M. via text, email and telephone. WILLIAMS

coordinated with GODFREY for GODFREY to produce counterfeit MMA course certificates for

E.M., and WILLIAMS sent them to E.M. via United States Postal Service and UPS in exchange

for at least a $1,250 payment through PayPal.

       27.     Sometime between April 2018 and the fall of 2018, the exact dates being

unknown, JOHNSON and WILLIAMS communicated with mariner J.M. via text, email and

telephone. JOHNSON and WILLIAMS coordinated with GODFREY for GODFREY to

produce counterfeit MMA course certificates for J.M., and JOHNSON and WILLIAMS sent

them to J.M. via United States Postal Service and UPS in exchange for at least a $3,220 payment

through Western Union and cash.

       28.     Sometime between in or about December 2018 and May 2019, the exact dates

being unknown, WILLIAMS communicated with mariner L.M. via text, email and telephone.

WILLIAMS coordinated with GODFREY for GODFREY to produce counterfeit MMA course

certificates for L.M., and WILLIAMS sent them to L.M. via United States Postal Service and

UPS in exchange for at least a $1,300 payment through PayPal.

       (In violation of Title 18, United States Code, Section 1349.)

                               COUNTS TWO THROUGH FIVE


       1.      Beginning in or about July 2016 and continuing through in or about December

2019, the exact dates being unknown, in the Eastern District of Virginia and elsewhere, the


                                                13
defendants LAMONT GODFREY,EUGENE JOHNSON,SHUNMANIQUE WILLIS, and

ALONZO WILLIAMS,and other co-conspirators both known and unknown to the Grand Jury,

did devise and intend to devise a scheme and artifice to defraud and to obtain money and

property by means of materially false and fraudulent pretenses, representations, and promises,

and in execution of such scheme and artifice, to place and cause to be placed in any Post Office

and authorized depository for mail matter, any matter and thing whatever, to be sent and

delivered by the Postal Service and private and commercial interstate carrier, which scheme and

artifice, and the execution thereof, operated in substance as follows:

                                THE SCHEME AND ARTIFICE


       2.      Paragraphs 1-8 of the Ways. Manner, and Means Section of Count One are

realleged and incorporated herein by reference, as if fully stated herein.

               MAILINGS IN EXECUTION OF THE SCHEME AND ARTIFICE


       3.      Paragraphs 1-28 of the Acts in Furtherance of the Conspiracy Section of Count

One are realleged and incorporated herein by reference, as if fully stated herein.

       4.      On or about the dates listed in the table below, for the purpose of executing the

aforementioned scheme and artifice and attempting to do so, LAMONT GODFREY,EUGENE

JOHNSON,SHUNMANIQUE WILLIS, and ALONZO WILLIAMS, did place and cause to be

placed in any Post Office and authorized depository for mail matter, any matter and thing

whatever, to be sent and delivered by the Postal Service and private and commercial interstate

carrier according to the direction thereon the following matters:




                                                 14
COUNT         DATE OF MAILING             TYPE AND SUMMARY OF MAILING


2             March 26, 2018              LAMONT GODFREY sent and caused to be sent
                                          a United Parcel Service (UPS)envelope
                                          containing a number of counterfeit MMA course
                                          certificates to mariner D.S.

3             November 3, 2017            LAMONT GODFREY and EUGENE JOHNSON
                                          sent and caused to be sent a United States Postal
                                          Service mailer containing a number of counterfeit
                                          MMA course certificates to mariner W.B.

4             January 20, 2018            LAMONT GODFREY and ALONZO
                                          WILLIAMS sent and caused to be sent a United
                                          Parcel Service(UPS)mailer containing a number
                                          of counterfeit MMA course certificates to
                                          ALONZO WILLIAMS.

5             July 26, 2018               LAMONT GODFREY and SHUNMANIQUE
                                          WILLIS sent and caused to be sent a United
                                          Parcel Service(UPS)mailer containing a number
                                          of counterfeit MMA course certificates to
                                          SHUNMANIQUE WILLIS.

    (In violation of Title 18, United States Code, Sections 1341 and 2.)




                                            15
                                COUNTS SIX THROUGH EIGHT


       Beginning in or about July 2016 and continuing through in or about December 2019, the

exact dates being unknown, in the Eastern District of Virginia and elsewhere, the defendants

LAMONT GODFREY,EUGENE JOHNSON,SHUNMANIQUE WILLIS, and ALONZO

WILLIAMS did knowingly and unlawfully devise and intend to devise a scheme and artifice to

defraud, and for obtaining money and property by means of materially false and fraudulent

pretenses, representations, and promises, and did transmit and cause to be transmitted by means

of wire, radio, and television communication, in interstate and foreign commerce, any writings,

signs, signals, pictures, and sounds for the execution of such scheme and artifice, which scheme

and artifice, and the execution thereof, operated in substance as follows:

                                 THE SCHEME AND ARTIFICE


       2.      Paragraphs 1-8 of the Ways. Manner, and Means Section of Count One are

realleged and incorporated herein by reference, as if fully stated herein.

ELECTRONIC TRANSMISSIONS                 FURTHERANCE OF THE SCHEME AND ARTIFICE


       3.      Paragraphs 1-28 of the Acts in Furtherance of the Conspiracy Section of Count

One are realleged and incorporated herein by reference, as if fully stated herein.

       4.      On or about the dates noted in the Counts set forth below, in the Eastern District

of Virginia and elsewhere, for the purpose of executing the aforesaid scheme and artifice, the

defendants LAMONT GODFREY,EUGENE JOHNSON,SHUNMANIQUE WILLIS, and

ALONZO WILLIAMS did knowingly transmit and cause to be transmitted by means of wire and

radio communication in interstate and foreign commerce certain writings, signs, signals, pictures,

and sounds, that is the text messages noted below:


                                                 16
          DATE OF WIRE                TYPE AM)SUMMARY OF WIRE


          February 23,2018
                                      LAMONT GODFREY and EUGENE JOHNSON
                                      sent each other electronic communications
                                      regarding the creation and mailing of MMA
                                      counterfeit course certificates.


                                      LAMONT GODFREY and SHUNMANIQUE
          November 2, 2019
                                      WILLIS sent each other electronic
                                      communications regarding the creation and
                                      mailing of MMA counterfeit course certificates.


          October 16U 7, 2019         LAMONT GODFREY and ALONZO
                                      WILLIAMS sent each other electronic
                                      communications regarding the creation and
                                      mailing of MMA counterfeit course certificates.



(In violation of Title 18, United States Code, Sections 1341 and 2.)
                                          COUNT NINE


       In or about March 2018, the exact date being unknown, in the Eastern District of Virginia

and elsewhere, the defendant LAMONT GODFREY did knowingly use and cause to be used,

without lawful authority, a means of identification of another (that is, the name and other

identifying information) during and in relation to a felony relating to any provision contained in

Chapter 63, that is, defendant used and caused to be used a means of identification of D.S. during

and relation to violations of 18 U.S.C. § 1349, conspiracy to commit bank fraud, 18 U.S.C. §

1341, mail fraud, and 18 U.S.C. § 1343, wire fraud.

       (In violation of Title 18, United States Code, Section 1028A(a)(l) and 2.)

                                          COUNT TEN


       In or about April 2017, the exact date being unknown, in the Eastern District of Virginia

and elsewhere, the defendant LAMONT GODFREY did knowingly use and cause to be used,

without lawful authority, a means of identification of another (that is, the name and other

identifying information) during and in relation to a felony relating to any provision contained in

Chapter 63, that is, defendant used and caused to be used a means of identification of M.T.

during and relation to violations of 18 U.S.C. § 1349, conspiracy to commit bank fraud, 18

U.S.C. § 1341, mail fraud, and 18 U.S.C. § 1343, wire fraud.

       (In violation of Title 18, United States Code, Section 1028A(a)(l) and 2.)

                                        COUNT ELEVEN


       In or about March 2017, the exact date being unknown,in the Eastern District of Virginia

and elsewhere, the defendant LAMONT GODFREY did knowingly use and cause to be used,

without lawful authority, a means of identification of another (that is, the name and other


                                                18
identifying information) during and in relation to a felony relating to any provision contained in

Chapter 63, that is, defendant used and caused to be used a means of identification of J.H. during

and relation to violations of 18 U.S.C. § 1349, conspiracy to commit bank fraud, 18 U.S.C. §

1341, mail fraud, and 18 U.S.C. § 1343, wire fraud.

       (In violation of Title 18, United States Code, Section 1028A(a)(l) and 2.)

                                        COUNT TWELVE


       Sometime between in or about August 2018 through October 2018,the exact dates being

unknown,in the Eastern District of Virginia and elsewhere, the defendants LAMONT

GODFREY and EUGENE JOHNSON did knowingly use and cause to be used, without lawful

authority, a means of identification of another (that is, the name and other identifying

information) during and in relation to a felony relating to any provision contained in Chapter 63,

that is, defendant used and caused to be used a means of identification of A.B. during and

relation to violations of 18 U.S.C. § 1349, conspiracy to commit bank fraud, 18 U.S.C. § 1341,

mail fraud, and 18 U.S.C. § 1343, wire fraud.

       (In violation of Title 18, United States Code, Section 1028A(a)(l) and 2.)

                                       COUNT THIRTEEN


       Sometime between April 2018 and the fall of 2018, the exact dates being unknown, in the

Eastern District of Virginia and elsewhere, the defendants LAMONT GODFREY and EUGENE

JOHNSON did knowingly use and cause to be used, without lawful authority, a means of

identification of another (that is, the name and other identifying information) during and in

relation to a felony relating to any provision contained in Chapter 63, that is, defendant used and

caused to be used a means of identification of J.M. during and relation to violations of 18 U.S.C.


                                                 19
§ 1349, conspiracy to commit bank fraud, 18 U.S.C. § 1341, mail fraud, and 18 U.S.C. § 1343,

wire fraud.


       (In violation of Title 18, United States Code, Section 1028A(a)(l) and 2.)

                                      COUNT FOURTEEN


       In or about November 2017, the exact date being unknown,in the Eastern District of

Virginia and elsewhere, the defendant s LAMONT GODFREY and EUGENE JOHNSON did

knowingly use and cause to be used, without lawful authority, a means of identification of

another (that is, the name and other identifying information) during and in relation to a felony

relating to any provision contained in Chapter 63, that is, defendant used and caused to be used a

means of identification of W.B. during and relation to violations of 18 U.S.C. § 1349, conspiracy

to commit bank fraud, 18 U.S.C. § 1341, mail fraud, and 18 U.S.C. § 1343, wire fraud.

       (In violation of Title 18, United States Code, Section 1028A(a)(l) and 2.)

                                        COUNT FIFTEEN


       In or about July and August 2018, the exact date being unknown, in the Eastern District

of Virginia and elsewhere, the defendants LAMONT GODFREY and SHUNMANIQUE

WILLIS did knowingly use and cause to be used, without lawful authority, a means of

identification of another (that is, the name and other identifying information) during and in

relation to a felony relating to any provision contained in Chapter 63, that is, defendant used and

caused to be used a means of identification of C.H. during and relation to violations of 18 U.S.C.

§ 1349, conspiracy to commit bank fraud, 18 U.S.C. § 1341, mail fraud, and 18 U.S.C. § 1343,

wire fraud.


       (In violation of Title 18, United States Code, Section 1028A(a)(l) and 2.)


                                                20
                                        COUNT SIXTEEN


       In or about December 2018, the exact date being known,in the Eastern District of

Virginia and elsewhere, the defendants LAMONT GODFREY and SHUNMANIQUE WILLIS

did knowingly use and cause to be used, without lawful authority, a means of identification of

another (that is, the name and other identifying information) during and in relation to a felony

relating to any provision contained in Chapter 63, that is, defendant used and caused to be used a

means of identification of J.J. during and relation to violations of 18 U.S.C. § 1349, conspiracy

to commit bank fraud, 18 U.S.C. § 1341, mail fraud, and 18 U.S.C. § 1343, wire fraud.

       (In violation of Title 18, United States Code, Section 1028A(a)(l) and 2.)

                                     COUNT SEVENTEEN


       In or about December 20188, in the Eastern District of Virginia and elsewhere, the

defendants LAMONT GODFREY and SHUNMANIQUE WILLIS did knowingly use and cause

to be used, without lawful authority, a means of identification of another (that is, the name and

other identifying information) during and in relation to a felony relating to any provision

contained in Chapter 63, that is, defendant used and caused to be used a means of identification

of J.P. during and relation to violations of 18 U.S.C. § 1349, conspiracy to commit bank fraud,

18 U.S.C. § 1341, mail fraud, and 18 U.S.C. § 1343, wire fraud.

       (In violation of Title 18, United States Code, Section 1028A(a)(l) and 2.)

                                      COUNT EIGHTEEN


       In or about March 2019, the exact date being unknown,in the Eastern District of Virginia

and elsewhere, the defendants LAMONT GODFREY and ALONZO WILLIAMS did knowingly

use and cause to be used, without lawful authority, a means of identification of another (that is,


                                                21
the name and other identifying information) during and in relation to a felony relating to any

provision contained in Chapter 63, that is, defendant used and caused to be used a means of

identification of E.M. during and relation to violations of 18 U.S.C. § 1349, conspiracy to

commit bank fraud, 18 U.S.C. § 1341, mail fraud, and 18 U.S.C. § 1343, wire fraud.

       (In violation of Title 18, United States Code, Section 1028A(a)(l) and 2.)

                                       COUNT NINETEEN


       Sometime between April 2018 and the fall of 2018, the exact date being unknown, in the

Eastern District of Virginia and elsewhere, the defendants LAMONT GODFREY and ALONZO

WILLIAMS did knowingly use and cause to be used, without lawful authority, a means of

identification of another (that is, the name and other identifying information) during and in

relation to a felony relating to any provision contained in Chapter 63, that is, defendant used and

caused to be used a means of identification of J.M. during and relation to violations of 18 U.S.C.

§ 1349, conspiracy to commit bank fraud, 18 U.S.C. § 1341, mail fraud, and 18 U.S.C. § 1343,

wire fraud.


       (In violation of Title 18, United States Code, Section 1028A(a)(l) and 2.)

                                        COUNT TWENTY


       Sometime between in or about December 2018, and April 2019,the exact date being

unknown,in the Eastern District of Virginia and elsewhere, the defendants LAMONT

GODFREY and ALONZO WILLIAMS did knowingly use and cause to be used, without lawful

authority, a means of identification of another (that is, the name and other identifying

information) during and in relation to a felony relating to any provision contained in Chapter 63,

that is, defendant used and caused to be used a means of identification of L.M. during and


                                                22
relation to violations of 18 U.S.C. § 1349,conspiracy to commit bank fraud, 18 U.S.C. § 1341.

mail fraud, and 18 U.S.C. § 1343, wire fraud.

       (In violation of Title 18, United States Code, Section 1028A(a)(l) and 2.)




                                                23
                                         FORFEITURE


THE GRAND JURY FURTHER FINDS PROBABLE CAUSE THAT:


  1. The defendants, if convicted of any of the violations alleged in Counts One through Eight

      of this indictment, shall forfeit to the United States, as part of the sentencing pursuant to

      Federal Rule of Criminal Procedure 32.2, any property, real or personal, which

      constitutes or is derived from proceeds traceable to the violation.

  2. If any property that is subject to forfeiture above is not available, it is the intention of the

      United States to seek an order forfeiting substitute assets pursuant to Title 21, United

      States Code, Section 853(p) and Federal Rule of Criminal Procedure 32.2(e).

     (In accordance with Title 18, United States Code, Section 981(a)(1)(c) and Title 28,
  United States Code, Section 2461(c).)




                                                24
                                                      Pursuant to the G-Governmetii Ai i,
                                                    lilCori|ii*]of this pjjie has tven lUeii
                                                       umkrscai in the Clerk*()i]kv
United States v. Lamont Godfrey, et. al.
Criminal No. 2:20cr



                                             A TRUE BILL:

                                              BEDACTEDCOPY


                                             FOREPERSON




       G.ZACHARY TERWILLIGER
       UNITED STATES ATTORNEY



By:
       JosejM L. Kosky
       Assistant United States /^(tfeftney
       Attorney for the United States
       United States Attorney's Office
       101 West Main Street, Suite 8000
       Norfolk, Virginia 23510
       Office Number: 757-441-6331
       Facsimile Number: 757-441-6689
       E-Mail Address: Joseph.Koskv@usdoi.gov




                                               25
